SUMMARY ORDER
Plaintiff-Appellant Nathaniel Young appeals the District Court’s denial of his petition for Social Security benefits. The ALJ disregarded the only medical opinion that directly described Plaintiffs residual functional capacity and then found Plaintiff able to do light work. The ALJ, however, did not state what he found Plaintiffs functional capacity to be. The ALJ was required to state those findings specifically. See Ferraris v. Heckler, 728 F.2d 582, 586 (2d Cir.1984). We therefore vacate and remand so that the ALJ can make the necessary findings as to Plaintiffs residual functional abilities.
We have considered all of Plaintiff-Appellant’s arguments. Accordingly, the judgment of the District Court is VACATED and REMANDED.